DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 5/12/2021.

Status of the claims
Claims 1-20 are pending.
Claims 1-6, 8-13 and 15-19 are rejected.
Claims 7, 14 and 20 are objected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 8-9, 12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berliner et al. (US 2022/0248246 A1) in view of Chen et al. (WO 2022/147811 A1)


As per claim 1, Berliner discloses a communication device, comprising: at least one antenna array having more than one antenna element; (Berliner: Par 0032,”UE may be equipped with one or more antenna panels or antenna arrays with antenna elements”) a radio frequency (RF) frontend that is communicatively coupled to a particular antenna array of the at least one antenna array; (Berliner: Par 0136, “A transceiver 1210 including a modem subsystem 1212 and a radio frequency (RF) unit 1214, and one or more antennas”) a memory containing a codebook manager application (Berliner: Par 0124, “The memory 1104 may store instructions 1106.” and “Instructions 1106 may also be referred to as program code(codebook). The program code may be for causing a wireless communication device to perform these operations.”) and a codebook containing two or more beam entries defined by a magnitude setting and a phase setting respectively for each antenna element of the particular antenna array, each beam entry spatially steering a primary antenna gain of the particular antenna array in a respective direction relative to the communication device; (Berliner: Fig 3, Par 0067, “UE 115 may use beamforming techniques to generate transmit and/or reception beams for transmissions and/or receptions, respectively.”, and Par 0069 “UE 115 may have one or more antenna panels or one or more antenna arrays each comprising a plurality of antenna elements. The antenna elements can be individually controlled to adjust the gain and/or phase” which imply that the communication device controls antenna array with codebook.) and a controller communicatively coupled to the RF frontend and the memory, and which executes the codebook manager application to configure the communication device to: (Berliner: Fig 12 -RF Unit 1214, Antennas 1216, Memory 1204, Beam module 1208, and instructions 1206; Par 0125, “For example, the beam module 1108 may be implemented as a processor, circuit, and/or instructions 1106 stored in the memory 1104 and executed by the processor 1102.”) determine a first direction to a first downlink from a base station downlink that is beam steered toward the communication device; (Berliner: Par 0007,“ A user equipment (UE) includes a processor; and a transceiver coupled to the processor, where the transceiver is configured to receive, from a base station (BS), … simultaneously during a first symbol, at least a first reference signal of the plurality of reference signals in a first beam direction of the set of beam directions”)
Berliner does not explicitly disclose determine a second direction to a second downlink from the base station that is beam steered toward a second communication device; determine a scan cone of two or more beam entries oriented generally in the first direction and being at least one of angularly narrowed or directed away from the second direction to avoid receiving the second downlink; and configure the RF frontend of the communication device with a reduced codebook. 
However, Chen discloses determine a second direction to a second downlink from the base station that is beam steered toward a second communication device; (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions during a sensing window, for a channel occupancy signal in a shared radio frequency band, where the monitoring includes detecting, during the sensing window, the channel occupancy signal from a second wireless communication device in at least a first beam direction of the plurality of beam directions,”) determine a scan cone of two or more beam entries oriented generally in the first direction and being at least one of angularly narrowed or directed away from the second direction to avoid receiving the second downlink; (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions”, Figure 2 and Par 0074, “Because the second UE 215b and the third UE 215c are approximately in the direction and range of the first signal 202 and the second signal 204, the UEs 215b and 215c may experience interference where first and second data may collide. The collisions may result in failed communication attempts, thereby degrading performance and efficiency. The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming.) and configure the RF frontend of the communication device with a reduced codebook based on a subset of the two or more beam entries within the scan cone for mobility management of the communication device. (Chen: Par 0074, “The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which implies that communication device monitors beam directions and avoids interference with angularly narrowed beamforming with a reduced codebook.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner to include monitoring beams and narrowing beam width by Chen. One of ordinary skill would have been motivated to include narrowing beams angularly to avoid interference in the wireless communication. (Chen: Par 0074)
            As per claim 2, Berliner in view of Chen discloses the communication device of claim 1, 
Berliner further discloses wherein the controller further configures the communication device to: scan for the first downlink using each beam entry in the reduced codebook; (Berliner: Par 0033, “The term "beam sweep" or "beamsweeping" may refer to a wireless communication device using sequentially each beam of a set of predefined beams(using each beam means reduced codebook)” and Par 0034, “UE may sweep across a set of beam directions (using a set of reception beams at the UE) to search for an appropriate beam direction for communicating with the BS.”, which imply that first communication device scan using each beam of a set .) measure, for each beam entry of the reduced codebook, at least one signal quality characteristic of the first downlink; (Berliner: Par 0073, “The UE 115 may determine signal measurements, such as reference signal received power (RSRP) and/or reference signal received quality (RSRQ), for the SSBs at the different beam directions.”) select a particular beam entry having a highest measured signal quality characteristic of the first downlink; (Berliner: Par 0073, “The UE 115 may determine an optimal transmit-reception beam pair (with the highest RSRP (signal quality characteristic) or highest RSRQ) for establishing the communication with the BS 105.”) and communicate with the base station via the particular antenna array that is beam steered by the RF frontend using the particular beam entry.  (Berliner: Par 0073, “The UE 115 may indicate the selection by transmitting a PRACH signal (e.g., MSG1) using PRACH resources associated with the selected beam direction. For instance, the SSB transmitted in a particular beam direction may indicate PRACH resources that may be used by a UE 115 to communicate with the BS 105 in that particular beam direction.”, which implies that UE communicates with the base station in selected beam direction using SSB beam sweeping.)

           As per claim 5, Berliner in view of Chen discloses the communication device of claim 1, 
Berliner does not explicitly disclose wherein, in response to determining that the first direction is aligned with the second direction, the controller: scans for a third direction in which the first downlink is received via a multipath; and configures the RF frontend with a reduced codebook based on a subset of two or more beam entries having a respective direction within an updated scan cone oriented in the third direction, the updated scan cone being at least one of angularly narrowed or directed away from the second direction to avoid receiving the second downlink. 
However, Chen discloses wherein, in response to determining that the first direction is aligned with the second direction, the controller: scans for a third direction in which the first downlink is received via a multipath; (Chen: Par 0097, “FIG. 5B shows an incremental, repeating beam pattern 500b, in which the BS 505 transmits a plurality of channel occupancy signals multiple times in a given beam direction in each burst 511, 513, 515.” and “In other words, the BS 505 transmits a channel occupancy signal with repetitions (multiple instances) successively in each beam direction before switching to another beam direction.”, which imply the device scans a third direction of beam via multipath.) and configures the RF frontend with a reduced codebook based on a subset of two or more beam entries having a respective direction within an updated scan cone oriented in the third direction, (Chen Par 0074, “The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which implies that communication device monitors beam directions and avoids interference with angularly narrowed beamforming with a reduced codebook.) the updated scan cone being at least one of angularly narrowed or directed away from the second direction to avoid receiving the second downlink. (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions”, Figure 2 and Par 0074, “Because the second UE 215b and the third UE 215c are approximately in the direction and range of the first signal 202 and the second signal 204, the UEs 215b and 215c may experience interference where first and second data may collide. The collisions may result in failed communication attempts, thereby degrading performance and efficiency. The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner to include monitoring updated beams and narrowing beam width by Chen. One of ordinary skill would have been motivated to include narrowing beams angularly to avoid interference in the wireless communication. (Chen: Par 0074)
As per claim 8, Berliner discloses a method comprising: determining, by a controller of a communication device, a first direction to a first downlink from a base station downlink that is beam steered toward the communication device; (Berliner: Par 0007,“ A user equipment (UE) includes a processor; and a transceiver coupled to the processor, where the transceiver is configured to receive, from a base station (BS), … simultaneously during a first symbol, at least a first reference signal of the plurality of reference signals in a first beam direction of the set of beam directions”) accessing a codebook stored in a memory of the communication device, (Berliner: Par 0031, “A method may be implemented as part of a system, device, apparatus, and/or as instructions stored on a computer readable medium for execution on a processor or computer.”) the codebook containing two or more beam entries defined by a magnitude setting and a phase setting respectively for each antenna element of a particular antenna array of the communication device, each beam entry spatially steering a primary antenna gain of the particular antenna array in a respective direction relative to the communication device; (Berliner: Fig 3, Par 0067, “UE 115 may use beamforming techniques to generate transmit and/or reception beams for transmissions and/or receptions, respectively.”, and Par 0069 “UE 115 may have one or more antenna panels or one or more antenna arrays each comprising a plurality of antenna elements. The antenna elements can be individually controlled to adjust the gain and/or phase”, which imply that the communication device controls antenna array with codebook.)
Berliner does not explicitly disclose determining a second direction to a second downlink from the base station that is beam steered toward a second communication device; determining a scan cone of two or more beam entries oriented generally in the first direction and being at least one of angularly narrowed or directed away from the second direction to avoid receiving the second downlink; and configuring a radio frequency (RF) frontend of the communication device with a reduced codebook based on a subset of the two or more beam entries within the scan cone for mobility management of the communication device.  
However, Chen discloses determining a second direction to a second downlink from the base station that is beam steered toward a second communication device; (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions during a sensing window, for a channel occupancy signal in a shared radio frequency band, where the monitoring includes detecting, during the sensing window, the channel occupancy signal from a second wireless communication device in at least a first beam direction of the plurality of beam directions,”) determining a scan cone of two or more beam entries oriented generally in the first direction and being at least one of angularly narrowed or directed away from the second direction to avoid receiving the second downlink; (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions”, Figure 2 and Par 0074, “Because the second UE 215b and the third UE 215c are approximately in the direction and range of the first signal 202 and the second signal 204, the UEs 215b and 215c may experience interference where first and second data may collide. The collisions may result in failed communication attempts, thereby degrading performance and efficiency. The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming.) and configuring a radio frequency (RF) frontend of the communication device with a reduced codebook based on a subset of the two or more beam entries within the scan cone for mobility management of the communication device.  (Chen: Par 0074, “The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.” and Par 0126, “The RF unit 914 may be further configured to perform analog beamforming in conjunction with the digital beamforming”, which imply that communication device monitors beam directions and manages beamforming with a reduced codebook.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner to include monitoring beams and narrowing beam width by Chen. One of ordinary skill would have been motivated to include narrowing beams angularly to avoid interference in the wireless communication. (Chen: Par 0074)

As per claim 9, Berliner in view of Chen discloses the method of claim 8, 
Berliner further discloses further comprising: scanning for the first downlink using each beam entry in the reduced codebook; (Berliner: Par 0033, “The term "beam sweep" or "beamsweeping" may refer to a wireless communication device using sequentially each beam of a set of predefined beams(using each beam means reduced codebook)” and Par 0034, “UE may sweep across a set of beam directions (using a set of reception beams at the UE) to search for an appropriate beam direction for communicating with the BS.”, which imply that first communication device scan using each beam of a set .) measuring, for each beam entry of the reduced codebook, at least one signal quality characteristic of the first downlink; (Berliner: Par 0073, “The UE 115 may determine signal measurements, such as reference signal received power (RSRP) and/or reference signal received quality (RSRQ), for the SSBs at the different beam directions.”) selecting a particular beam entry having a highest measured signal quality characteristic of the first downlink; (Berliner: Par 0073, “The UE 115 may determine an optimal transmit-reception beam pair (with the highest RSRP (signal quality characteristic) or highest RSRQ) for establishing the communication with the BS 105.”) and communicating with the base station via the particular antenna array that is beam steered by the RF frontend using the particular beam entry. (Berliner: Par 0073, “The UE 115 may indicate the selection by transmitting a PRACH signal (e.g., MSG1) using PRACH resources associated with the selected beam direction. For instance, the SSB transmitted in a particular beam direction may indicate PRACH resources that may be used by a UE 115 to communicate with the BS 105 in that particular beam direction.”) 

As per claim 12, Berliner in view of Chen discloses the method of claim 8, 
Berliner does not explicitly disclose further comprising: in response to determining that the first direction is aligned with the second direction: scanning for a third direction in which the first downlink is received via a multipath; and configuring the RF frontend with a reduced codebook based on a subset of two or more beam entries having a respective direction within an updated scan cone oriented in the third direction, the updated scan cone being at least one of angularly narrowed or directed away from the second direction to avoid receiving the second downlink
However, Chen discloses further comprising: in response to determining that the first direction is aligned with the second direction: scanning for a third direction in which the first downlink is received via a multipath; (Chen: Par 0097, “FIG. 5B shows an incremental, repeating beam pattern 500b, in which the BS 505 transmits a plurality of channel occupancy signals multiple times in a given beam direction in each burst 511, 513, 515.” and “In other words, the BS 505 transmits a channel occupancy signal with repetitions (multiple instances) successively in each beam direction before switching to another beam direction.”, which imply the device scans a third direction via multipath.) and configuring the RF frontend with a reduced codebook based on a subset of two or more beam entries having a respective direction within an updated scan cone oriented in the third direction, (Chen Par 0074, “The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming with a reduced codebook.) the updated scan cone being at least one of angularly narrowed or directed away from the second direction to avoid receiving the second downlink.  (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions”, Figure 2 and Par 0074, “Because the second UE 215b and the third UE 215c are approximately in the direction and range of the first signal 202 and the second signal 204, the UEs 215b and 215c may experience interference where first and second data may collide. The collisions may result in failed communication attempts, thereby degrading performance and efficiency. The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner to include monitoring updated beams and narrowing beam width by Chen. One of ordinary skill would have been motivated to include narrowing beams angularly to avoid interference in the wireless communication. (Chen: Par 0074)
As per claim 15, Berliner discloses a computer program product comprising: a computer readable storage device;  and program code on the computer readable storage device that when executed by a processor associated with a device, the program code enables the communication device to provide the functionality of: (Berliner: Fig 12 -RF Unit 1214, Antennas 1216, Memory 1204, Beam module 1208, and instructions 1206; Par 0125, “For example, the beam module 1108 may be implemented as a processor, circuit, and/or instructions 1106 stored in the memory 1104 and executed by the processor 1102.”) determining, by a controller of a communication device, a first direction to a first downlink from a base station downlink that is beam steered toward the communication device; (Berliner: Par 0007,“ A user equipment (UE) includes a processor; and a transceiver coupled to the processor, where the transceiver is configured to receive, from a base station (BS), … simultaneously during a first symbol, at least a first reference signal of the plurality of reference signals in a first beam direction of the set of beam directions”) accessing a codebook stored in a memory of the communication device, (Berliner: Par 0031, “A method may be implemented as part of a system, device, apparatus, and/or as instructions stored on a computer readable medium for execution on a processor or computer.”)  the codebook containing two or more beam entries defined by a magnitude setting and a phase setting respectively for each antenna element of a particular antenna array of the communication device, each beam entry spatially steering a primary antenna gain of the particular antenna array in a respective direction relative to the communication device; (Berliner: Fig 3, Par 0067, “UE 115 may use beamforming techniques to generate transmit and/or reception beams for transmissions and/or receptions, respectively.”, and Par 0069 “UE 115 may have one or more antenna panels or one or more antenna arrays each comprising a plurality of antenna elements. The antenna elements can be individually controlled to adjust the gain and/or phase”, which imply that the communication device controls antenna array with codebook.) 
Berliner does not explicitly disclose determining a second direction to a second downlink from the base station that is beam steered toward a second communication device; determining a scan cone of two or more beam entries oriented generally in the first direction and being at least one of angularly narrowed or directed away from the second direction to avoid receiving the second downlink; and configuring a radio frequency (RF) frontend of the communication device with a reduced codebook based on a subset of the two or more beam entries within the scan cone for mobility management of the communication device. 
However, Chen discloses determining a second direction to a second downlink from the base station that is beam steered toward a second communication device; (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions during a sensing window, for a channel occupancy signal in a shared radio frequency band, where the monitoring includes detecting, during the sensing window, the channel occupancy signal from a second wireless communication device in at least a first beam direction of the plurality of beam directions,”) determining a scan cone of two or more beam entries oriented generally in the first direction and being at least one of angularly narrowed or directed away from the second direction to avoid receiving the second downlink; (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions”, Figure 2 and Par 0074, “Because the second UE 215b and the third UE 215c are approximately in the direction and range of the first signal 202 and the second signal 204, the UEs 215b and 215c may experience interference where first and second data may collide. The collisions may result in failed communication attempts, thereby degrading performance and efficiency. The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming.) and configuring a radio frequency (RF) frontend of the communication device with a reduced codebook based on a subset of the two or more beam entries within the scan cone for mobility management of the communication device.  (Chen: Par 0074, “The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.” and Par 0126, “The RF unit 914 may be further configured to perform analog beamforming in conjunction with the digital beamforming”, which imply that communication device monitors beam directions and manages beamforming with a reduced codebook.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner to include monitoring beams and narrowing beam width by Chen. One of ordinary skill would have been motivated to include narrowing beams angularly to avoid interference in the wireless communication. (Chen: Par 0074)

As per claim 16, Berliner in view of Chen discloses the computer program product of claim 15, 
Berliner further discloses wherein the program code enables the communication device to provide the functionality of: scanning for the first downlink using each beam entry in the reduced codebook; (Berliner: Par 0033, “The term "beam sweep" or "beamsweeping" may refer to a wireless communication device using sequentially each beam of a set of predefined beams(using each beam means reduced codebook)” and Par 0034, “UE may sweep across a set of beam directions (using a set of reception beams at the UE) to search for an appropriate beam direction for communicating with the BS.”, which imply that first communication device scan using each beam of a set .) measuring, for each beam entry of the reduced codebook, at least one signal quality characteristic of the first downlink; (Berliner: Par 0073, “The UE 115 may determine signal measurements, such as reference signal received power (RSRP) and/or reference signal received quality (RSRQ), for the SSBs at the different beam directions.”) selecting a particular beam entry having a highest measured signal quality characteristic of the first downlink; (Berliner: Par 0073, “The UE 115 may determine an optimal transmit-reception beam pair (with the highest RSRP (signal quality characteristic) or highest RSRQ) for establishing the communication with the BS 105.”)
and communicating with the base station via the particular antenna array that is beam steered by the RF frontend using the particular beam entry.  (Berliner: Par 0073, “The UE 115 may indicate the selection by transmitting a PRACH signal (e.g., MSG1) using PRACH resources associated with the selected beam direction. For instance, the SSB transmitted in a particular beam direction may indicate PRACH resources that may be used by a UE 115 to communicate with the BS 105 in that particular beam direction.”) 

As per claim 19, Berliner in view of Chen discloses the computer program product of claim 15, 
Berliner does not explicitly disclose wherein the program code enables the communication device to provide the functionality of: in response to determining that the first direction is aligned with the second direction:  scanning for a third direction in which the first downlink is received via a multipath; and configuring the RF frontend with a reduced codebook based on a subset of two or more beam entries having a respective direction within an updated scan cone oriented in the third direction, the updated scan cone being at least one of angularly narrowed or directed away from the second direction to avoid receiving the second downlink.
However, Chen discloses wherein the program code enables the communication device to provide the functionality of: in response to determining that the first direction is aligned with the second direction:  scanning for a third direction in which the first downlink is received via a multipath; (Chen: Fig. 5A-5D, Par 0097, “The beams 51la, 51lb, 51lc, and 51ld of the first burst 511 are transmitted in a same beam direction(aligned).” and Par 0116, “The high-priority UEs may transmit the channel occupancy signals in a beam sweeping pattern, a sequential repetitive pattern, or any other suitable pattern, for example, as discussed above with reference to FIGS. 5A-5D.” which imply the device scans beam directions via a multipath.) and configuring the RF frontend with a reduced codebook based on a subset of two or more beam entries having a respective direction within an updated scan cone oriented in the third direction, (Chen Par 0074, “The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming with a reduced codebook.) the updated scan cone being at least one of angularly narrowed or directed away from the second direction to avoid receiving the second downlink.  (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions”, Figure 2 and Par 0074, “Because the second UE 215b and the third UE 215c are approximately in the direction and range of the first signal 202 and the second signal 204, the UEs 215b and 215c may experience interference where first and second data may collide. The collisions may result in failed communication attempts, thereby degrading performance and efficiency. The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner to include monitoring beams and narrowing beam width by Chen. One of ordinary skill would have been motivated to include narrowing beams angularly to avoid interference in the wireless communication. (Chen: Par 0074)

Claim 3-4, 6, 10-11, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berliner et al. (US 2022/0248246 A1) in view of Chen et al. (WO 2022/147811 A1) and further in view of Zhu et al. (US 2022/0094421 A1)
       
  	As per claim 3, Berliner in view of Chen discloses the communication device of claim 1, 
Berliner further discloses determines an updated first direction to the first downlink from the base station downlink that is beam steered toward the communication device; (Berliner: Par 0007,“ A user equipment (UE) includes a processor; and a transceiver coupled to the processor, where the transceiver is configured to receive, from a base station (BS), … simultaneously during a first symbol, at least a first reference signal of the plurality of reference signals in a first beam direction of the set of beam directions”).
Berliner does not explicitly disclose determines an updated second direction to the second downlink from the base station that is beam steered to the second communication device; and configures the RF frontend with an updated reduced codebook based on an updated subset of two or more beam entries having a respective direction within an updated scan cone oriented in the updated first direction, the updated scan cone being at least one of angularly narrowed or directed away from the updated second direction to avoid receiving the second downlink.
However, Chen discloses determines an updated second direction to the second downlink from the base station that is beam steered to the second communication device; (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions during a sensing window, for a channel occupancy signal in a shared radio frequency band, where the monitoring includes detecting, during the sensing window, the channel occupancy signal from a second wireless communication device in at least a first beam direction of the plurality of beam directions,”) and configures the RF frontend with an updated reduced codebook based on an updated subset of two or more beam entries having a respective direction within an updated scan cone oriented in the updated first direction, (Chen Par 0074, “The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming with a reduced codebook.) the updated scan cone being at least one of angularly narrowed or directed away from the updated second direction to avoid receiving the second downlink. (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions”, Figure 2 and Par 0074, “Because the second UE 215b and the third UE 215c are approximately in the direction and range of the first signal 202 and the second signal 204, the UEs 215b and 215c may experience interference where first and second data may collide. The collisions may result in failed communication attempts, thereby degrading performance and efficiency. The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner to include monitoring beams and narrowing beam width by Chen. One of ordinary skill would have been motivated to include narrowing beams angularly to avoid interference in the wireless communication. (Chen: Par 0074)
Berliner in view of Chen does not explicitly disclose further comprising a motion detection subsystem that detects a change in an orientation of the communication device, wherein the controller: in response to the detected change in the orientation of the communication device; 
However, Zhu discloses further comprising a motion detection subsystem that detects a change in an orientation of the communication device, wherein the controller: in response to the detected change in the orientation of the communication device; (Zhu: Par0062, “The adjustment of signals communicated via the antenna elements may include a transmitting device or a receiving device(communication device)”, The adjustments associated with each of the antenna elements may be defined by a beamforming weight set associated with a particular orientation (e.g., with respect to the antenna array of the transmitting device or receiving device, or with respect to some other orientation).”, which imply the communication device adjust beamforming according to the orientation of the device.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner in view of Chen to include detecting a change in an orientation by Zhu. One of ordinary skill would have been motivated to include orientation detection to adjust antenna for better signal quality of wireless communication. (Zhu: Par 0062)

         As per claim 4, Berliner in view of Chen discloses the communication device of claim 1, 
Berliner further discloses determines an updated first direction to the first downlink from the base station downlink that is beam steered toward the communication device; (Berliner: Par 0007,“ A user equipment (UE) includes a processor; and a transceiver coupled to the processor, where the transceiver is configured to receive, from a base station (BS), … simultaneously during a first symbol, at least a first reference signal of the plurality of reference signals in a first beam direction of the set of beam directions”).
Berliner does not explicitly disclose determines an updated second direction to the second downlink from the base station that is beam steered to the second communication device; and configures the RF frontend with an updated reduced codebook based on an updated subset of two or more beam entries having a respective direction within an updated scan cone oriented in the updated first direction, the updated scan cone being at least one of angularly narrowed or directed away from the updated second direction to avoid receiving the second downlink.
However, Chen discloses determines an updated second direction to the second downlink from the base station that is beam steered to the second communication device; (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions during a sensing window, for a channel occupancy signal in a shared radio frequency band, where the monitoring includes detecting, during the sensing window, the channel occupancy signal from a second wireless communication device in at least a first beam direction of the plurality of beam directions,”) and configures the RF frontend with an updated reduced codebook based on an updated subset of two or more beam entries having a respective direction within an updated scan cone oriented in the updated first direction, (Chen Par 0074, “The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming with a reduced codebook.) the updated scan cone being at least one of angularly narrowed or directed away from the updated second direction to avoid receiving the second downlink. (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions”, Figure 2 and Par 0074, “Because the second UE 215b and the third UE 215c are approximately in the direction and range of the first signal 202 and the second signal 204, the UEs 215b and 215c may experience interference where first and second data may collide. The collisions may result in failed communication attempts, thereby degrading performance and efficiency. The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner to include monitoring beams and narrowing beam width by Chen. One of ordinary skill would have been motivated to include narrowing beams angularly to avoid interference in the wireless communication. (Chen: Par 0074)
Berliner in view of Chen does not disclose further comprising a motion detection subsystem that detects a change in a position of the communication device, wherein the controller: in response to the detected change in the position of the communication device;
However, Zhu discloses further comprising a motion detection subsystem that detects a change in a position of the communication device, wherein the controller: in response to the detected change in the position of the communication device; (Zhu: Fig. 8 and Par 0111, “The UE sensor input manager 830 may receive sensor inputs of one or more UE sensors. In some cases, the type of mobility is identified based on one or more of a motion sensor input, a positioning system input, a channel metric rate of change of one or more channel metric measurements, or any combinations thereof.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner in view of Chen to include detecting a change in a position by Zhu. One of ordinary skill would have been motivated to include position detection to identify the mobility of the UE. (Zhu: Par 0011)

         As per claim 6, Berliner in view of Chen discloses the communication device of claim 1, 
Berliner in view of Chen does not explicitly disclose wherein the controller transmits an interference report to the base station to enable the base station to beam steer the interfering second downlink to the second communication device away from the communication device.
However, Zhu discloses wherein the controller transmits an interference report to the base station to enable the base station to beam steer the interfering second downlink to the second communication device away from the communication device. (Zhu: Par 0069: “The UE 115-a may perform the beam switch by transmitting a beam switch indication 225 and measurement report 220 (e.g., a CSI measurement report for one or more beams) to the base station 105 - a. FIG. 3 illustrates one example of a determination to switch beams.”, which imply UE communicates with base station on status of signal and enable base station modify beam direction.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner in view of Chen to include transmitting a report to the base station by Zhu. One of ordinary skill would have been motivated to include reporting to the base station to modify beam direction. (Zhu: Par 0069)

As per claim 10, Berliner in view of Chen discloses the method of claim 8, 
Berliner further discloses determining an updated first direction to the first downlink from the base station downlink that is beam steered toward the communication device; (Berliner: Par 0007,“ A user equipment (UE) includes a processor; and a transceiver coupled to the processor, where the transceiver is configured to receive, from a base station (BS), … simultaneously during a first symbol, at least a first reference signal of the plurality of reference signals in a first beam direction of the set of beam directions”)
Berliner does not explicitly disclose determining an updated second direction to the second downlink from the base station that is beam steered to the second communication device;
However, Chen discloses determining an updated second direction to the second downlink from the base station that is beam steered to the second communication device; (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions during a sensing window, for a channel occupancy signal in a shared radio frequency band, where the monitoring includes detecting, during the sensing window, the channel occupancy signal from a second wireless communication device in at least a first beam direction of the plurality of beam directions,”) and configuring the RF frontend with an updated reduced codebook based on an updated subset of two or more beam entries having a respective direction within an updated scan cone oriented in the updated first direction, (Chen Par 0074, “The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming with a reduced codebook.) the updated scan cone being at least one of angularly narrowed or directed away from the updated second direction to avoid receiving the second downlink.  (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions”, Figure 2 and Par 0074, “Because the second UE 215b and the third UE 215c are approximately in the direction and range of the first signal 202 and the second signal 204, the UEs 215b and 215c may experience interference where first and second data may collide. The collisions may result in failed communication attempts, thereby degrading performance and efficiency. The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner to include monitoring beams and narrowing beam width by Chen. One of ordinary skill would have been motivated to include narrowing beams angularly to avoid interference in the wireless communication. (Chen: Par 0074)
Berliner in view of Chen does not disclose further comprising: monitoring a motion detection subsystem that detects a change in an orientation of the communication device; and in response to the detected change in the orientation of the communication device:
However, Zhu discloses further comprising: monitoring a motion detection subsystem that detects a change in an orientation of the communication device; and in response to the detected change in the orientation of the communication device:  (Zhu: Par0062, “The adjustment of signals communicated via the antenna elements may include a transmitting device or a receiving device(communication device)”, “The adjustments associated with each of the antenna elements may be defined by a beamforming weight set associated with a particular orientation (e.g., with respect to the antenna array of the transmitting device or receiving device, or with respect to some other orientation).”, which imply the communication device adjust beamforming according to the orientation of the device.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner in view of Chen to include detecting a change in an orientation by Zhu. One of ordinary skill would have been motivated to include orientation detection to adjust antenna for better signal quality of wireless communication. (Zhu: Par 0062)

As per claim 11, Berliner in view of Chen discloses the method of claim 8, 
Berliner further discloses determining an updated first direction to the first downlink from the base station downlink that is beam steered toward the communication device; (Berliner: Par 0007,“ A user equipment (UE) includes a processor; and a transceiver coupled to the processor, where the transceiver is configured to receive, from a base station (BS), … simultaneously during a first symbol, at least a first reference signal of the plurality of reference signals in a first beam direction of the set of beam directions”)
Berliner does not explicitly disclose determining an updated second direction to the second downlink from the base station that is beam steered to the second communication device; and configuring the RF frontend with an updated reduced codebook based on an updated subset of two or more beam entries having a respective direction within an updated scan cone oriented in the updated first direction; the updated scan cone being at least one of angularly narrowed or directed away from the updated second direction to avoid receiving the second downlink
However, Chen discloses determining an updated second direction to the second downlink from the base station that is beam steered to the second communication device; (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions during a sensing window, for a channel occupancy signal in a shared radio frequency band, where the monitoring includes detecting, during the sensing window, the channel occupancy signal from a second wireless communication device in at least a first beam direction of the plurality of beam directions,”) and configuring the RF frontend with an updated reduced codebook based on an updated subset of two or more beam entries having a respective direction within an updated scan cone oriented in the updated first direction, (Chen Par 0074, “The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming with a reduced codebook.) the updated scan cone being at least one of angularly narrowed or directed away from the updated second direction to avoid receiving the second downlink. (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions”, Figure 2 and Par 0074, “Because the second UE 215b and the third UE 215c are approximately in the direction and range of the first signal 202 and the second signal 204, the UEs 215b and 215c may experience interference where first and second data may collide. The collisions may result in failed communication attempts, thereby degrading performance and efficiency. The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner to include monitoring beams and narrowing beam width by Chen. One of ordinary skill would have been motivated to include narrowing beams angularly to avoid interference in the wireless communication. (Chen: Par 0074)
Berliner in view of Chen does not disclose further comprising: monitoring a motion detection subsystem that detects a change in a position of the communication device; and in response to the detected change in the position of the communication device:
However, Zhu discloses further comprising: monitoring a motion detection subsystem that detects a change in a position of the communication device; and in response to the detected change in the position of the communication device:
(Zhu: Fig. 8 and Par 0111, “The UE sensor input manager 830 may receive sensor inputs of one or more UE sensors. In some cases, the type of mobility is identified based on one or more of a motion sensor input, a positioning system input, a channel metric rate of change of one or more channel metric measurements, or any combinations thereof.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner in view of Chen to include detecting a change in a position by Zhu. One of ordinary skill would have been motivated to include position detection to identify the mobility of the UE. (Zhu: Par 0011)

As per claim 13, Berliner in view of Chen discloses the method of claim 8, 
Berliner in view of Chen does not disclose further comprising transmitting an interference report to the base station to enable the base station to beam steer an interfering downlink to the second communication device away from the communication device.
However, Zhu discloses further comprising transmitting an interference report to the base station to enable the base station to beam steer an interfering downlink to the second communication device away from the communication device. (Zhu: Par 0069: “The UE 115-a may perform the beam switch by transmitting a beam switch indication 225 and measurement report 220 (e.g., a CSI measurement report for one or more beams) to the base station 105 - a. FIG. 3 illustrates one example of a determination to switch beams.”, which imply UE communicates with base station on status of signal and enable base station modify beam direction.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner in view of Chen to include transmitting a report to the base station by Zhu. One of ordinary skill would have been motivated to include reporting to the base station to modify beam direction. (Zhu: Par 0069)

As per claim 17, Berliner in view of Chen discloses the computer program product of claim 15, 
Berliner further discloses determining an updated first direction to the first downlink from the base station downlink that is beam steered toward the communication device; (Berliner: Par 0007,“ A user equipment (UE) includes a processor; and a transceiver coupled to the processor, where the transceiver is configured to receive, from a base station (BS), … simultaneously during a first symbol, at least a first reference signal of the plurality of reference signals in a first beam direction of the set of beam directions”)
Berliner does not explicitly disclose determining an updated second direction to the second downlink from the base station that is beam steered to the second communication device; and configuring the RF frontend with an updated reduced codebook based on an updated subset of two or more beam entries having a respective direction within an updated scan cone oriented in the updated first direction; the updated scan cone being at least one of angularly narrowed or directed away from the updated second direction to avoid receiving the second downlink.  
However, Chen discloses determining an updated second direction to the second downlink from the base station that is beam steered to the second communication device; (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions during a sensing window, for a channel occupancy signal in a shared radio frequency band, where the monitoring includes detecting, during the sensing window, the channel occupancy signal from a second wireless communication device in at least a first beam direction of the plurality of beam directions,”) and configuring the RF frontend with an updated reduced codebook based on an updated subset of two or more beam entries having a respective direction within an updated scan cone oriented in the updated first direction, (Chen Par 0074, “The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming with a reduced codebook.) the updated scan cone being at least one of angularly narrowed or directed away from the updated second direction to avoid receiving the second downlink.  (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions”, Figure 2 and Par 0074, “Because the second UE 215b and the third UE 215c are approximately in the direction and range of the first signal 202 and the second signal 204, the UEs 215b and 215c may experience interference where first and second data may collide. The collisions may result in failed communication attempts, thereby degrading performance and efficiency. The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner to include monitoring beams and narrowing beam width by Chen. One of ordinary skill would have been motivated to include narrowing beams angularly to avoid interference in the wireless communication. (Chen: Par 0074)
Berliner in view of Chen does not explicitly disclose wherein the program code enables the communication device to provide the functionality of: monitoring a motion detection subsystem that detects a change in an orientation of the communication device; and in response to the detected change in the orientation of the communication device:
However, Zhu discloses wherein the program code enables the communication device to provide the functionality of: monitoring a motion detection subsystem that detects a change in an orientation of the communication device; and in response to the detected change in the orientation of the communication device: (Zhu: Fig. 8 and Par 0111, “The UE sensor input manager 830 may receive sensor inputs of one or more UE sensors. In some cases, the type of mobility is identified based on one or more of a motion sensor input, a positioning system input, a channel metric rate of change of one or more channel metric measurements, or any combinations thereof.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner in view of Chen to include detecting a change in an orientation by Zhu. One of ordinary skill would have been motivated to include orientation detection to adjust antenna for better signal quality of wireless communication. (Zhu: Par 0062)
	
As per claim 18, Berliner in view of Chen discloses the computer program product of claim 15, 
Berliner further discloses determining an updated first direction to the first downlink from the base station downlink that is beam steered toward the communication device; (Berliner: Par 0007,“ A user equipment (UE) includes a processor; and a transceiver coupled to the processor, where the transceiver is configured to receive, from a base station (BS), … simultaneously during a first symbol, at least a first reference signal of the plurality of reference signals in a first beam direction of the set of beam directions”).
Berliner does not explicitly disclose determining an updated second direction to the second downlink from the base station that is beam steered to the second communication device; and configuring the RF frontend with an updated reduced codebook based on an updated subset of two or more beam entries having a respective direction within an updated scan cone oriented in the updated first direction, the updated scan cone being at least one of angularly narrowed or directed away from the updated second direction to avoid receiving the second downlink.
However, Chen discloses determining an updated second direction to the second downlink from the base station that is beam steered to the second communication device; (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions during a sensing window, for a channel occupancy signal in a shared radio frequency band, where the monitoring includes detecting, during the sensing window, the channel occupancy signal from a second wireless communication device in at least a first beam direction of the plurality of beam directions,”) and configuring the RF frontend with an updated reduced codebook based on an updated subset of two or more beam entries having a respective direction within an updated scan cone oriented in the updated first direction, (Chen Par 0074, “The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming with a reduced codebook.) the updated scan cone being at least one of angularly narrowed or directed away from the updated second direction to avoid receiving the second downlink. (Chen: Par 0006, “A method of wireless communication performed by a first wireless communication device associated with a first priority. The method includes: monitoring, in a plurality of beam directions”, Figure 2 and Par 0074, “Because the second UE 215b and the third UE 215c are approximately in the direction and range of the first signal 202 and the second signal 204, the UEs 215b and 215c may experience interference where first and second data may collide. The collisions may result in failed communication attempts, thereby degrading performance and efficiency. The scenario 200 may be more likely in directional wireless communication schemes in which beamforming is used to generate focused wireless signals having relatively narrow beam widths.”, which imply that communication device monitors beam directions and avoids interference with angularly narrowed beamforming.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner to include monitoring beams and narrowing beam width by Chen. One of ordinary skill would have been motivated to include narrowing beams angularly to avoid interference in the wireless communication. (Chen: Par 0074)
Berliner in view of Chen does not disclose wherein the program code enables the communication device to provide the functionality of: monitoring a motion detection subsystem that detects a change in a position of the communication device; and in response to the detected change in the position of the communication device: 
However, Zhu discloses wherein the program code enables the communication device to provide the functionality of: monitoring a motion detection subsystem that detects a change in a position of the communication device; and in response to the detected change in the position of the communication device: (Zhu: Fig. 8 and Par 0111, “The UE sensor input manager 830 may receive sensor inputs of one or more UE sensors. In some cases, the type of mobility is identified based on one or more of a motion sensor input, a positioning system input, a channel metric rate of change of one or more channel metric measurements, or any combinations thereof.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berliner in view of Chen to include detecting a change in a position by Zhu. One of ordinary skill would have been motivated to include position detection to identify the mobility of the UE. (Zhu: Par 0011)

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2016/0365900 A1) teaches the methods for beamforming by using antenna array in wireless communication devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ji Young Min Kim whose telephone number is (571) 292-5913. The examiner can normally be reached Mon-Thurs 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JKExaminer, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472